 
 
I 
111th CONGRESS
1st Session
H. R. 3177 
IN THE HOUSE OF REPRESENTATIVES 
 
July 10, 2009 
Ms. Zoe Lofgren of California (for herself, Mr. Inglis, Ms. Baldwin, Mr. Bilbray, Mr. Calvert, Mr. Capuano, Mr. Carson of Indiana, Mr. Foster, Mr. Grayson, Mr. Holt, Mr. Honda, Mr. Inslee, Mr. Daniel E. Lungren of California, Mr. McNerney, and Mr. Olver) introduced the following bill; which was referred to the Committee on Science and Technology
 
A BILL 
To promote the development of practical fusion energy, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Fusion Engineering Science and Fusion Energy Planning Act of 2009. 
2.Findings Congress makes the following findings: 
(1)Ample, affordable, and reliable energy supplies are essential to a healthy and growing economy. 
(2)Energy production and use have been major contributors to environmental degradation, including global warming. 
(3)Practical fusion energy remains one of the very few true alternatives to fossil fuels that might provide a substantial percentage of United States and world energy requirements while at the same time having a minimal impact on the environment.  
(4)The United States and six other international partners that together represent over half of the Earth’s population are making a major commitment to fusion energy research through their joint participation in the ITER project and other fusion research activities. 
(5)Although the ITER project is an essential step on the path to practical fusion energy, it will not address key questions of fusion engineering science required to design and build a successful magnetic fusion energy demonstration facility. 
(6)In addition, although the National Ignition Facility will demonstrate ignition, and other inertial confinement fusion facilities in the United States and elsewhere are demonstrating fundamental scientific principles underlying inertial fusion energy, experiments at those facilities have not addressed key questions of fusion engineering science required to design and build successful inertial fusion energy demonstration facilities. 
(7)Numerous assessments of fusion energy science research needs, including a recent assessment by the Fusion Energy Sciences Advisory Committee, have emphasized that substantial progress in fusion engineering science is essential to advancing the understanding of plasma behaviors and for the ultimate attainment of practical fusion energy. 
(8)Research in fusion engineering science brings with it understanding useful to many other areas of basic science, engineering, and technology. 
(9)Progress in both physics and fusion engineering science are essential for the realization of practical fusion energy. 
(10)The United States’ fusion engineering science capabilities have fallen well behind those of certain other nations. 
(11)An up-to-date plan integrating physics and fusion engineering science research and development is necessary to achieve practical fusion energy and to maintain United States competitiveness in fusion energy development. 
3.DefinitionFor the purposes of this Act, the term fusion engineering science means areas of materials science and enabling technology that focus on— 
(1)creating, confining, and controlling fusion energy plasmas; and 
(2)understanding, controlling, enabling, and exploiting the nuclear and physical phenomena associated with the interaction of the fusion plasma and its own reaction products with the surrounding material and with the physical and energy production systems of a fusion energy device. 
4.ProgramConsistent with strengthening fusion engineering science research activities, including the United States commitment to ITER pursuant to the Energy Policy Act of 2005, the Secretary of Energy shall enhance the United States capability in fusion engineering science in order to ensure full United States benefit from the ITER project and to ensure that the United States is a leader in fusion engineering science and in the next steps toward development of a fusion energy facility.  
5.Comprehensive planWithin one year after the date of enactment of this Act, the Secretary of Energy, in response to recent study and planning activities undertaken by the Fusion Energy Sciences Advisory Committee and the Office of Fusion Energy Sciences, shall develop and provide to Congress a comprehensive plan identifying the full range of research and development, including in fusion engineering science, and the facilities needed to achieve practical fusion energy. 
6.Authorization of appropriationsFor the purpose of carrying out section 4 of this Act, there are authorized to be appropriated the following sums: 
(1)$50,000,000 for fiscal year 2010. 
(2)$55,000,000 for fiscal year 2011. 
(3)$60,000,000 for fiscal year 2012. 
 
